Dunkin, Ch.
I do not concur in the intimation that the decree of the Appeal Court, May, 1849, reversing the circuit decree, was in any manner the result of inadvertance". Nor-do I think that the correctness-of that decree is properly now the subject of review. The decree of the Circuit Court was reversed because of the error of the presiding Chancellor in *124refusing the motion for an issue at law. This was the snb-jec(; ma[(er 0f appeal, as was demonstrated on the authorities ‘cited. If the Chancellor had.refused to receive testimony whjch, ja the judgment of the Court of Appeals, was competent and might be important, the decree would be reversed, and a rehearing de novo ordered* It might be that, in the sequel, the evidence, when heard, would not change the result. But this is proper, in the first instance, for the consideration of the Circuit Court. The delay and expense consequent upon any error in the Circuit Court are greatly to be regretted, but are sometimes unavoidable in the administration of justice.
I concur in the opinion that the motion to set aside the verdict should be addressed to the Circuit Court.